Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter



1.	Claims 2-6, 8-12, 14-18, 20-24 and 30-33 are allowed.

	
	          The following is an examiner’s statement of reasons for allowance:  

		Claims 2, 8, 14 and 20 are allowable over the prior art of record because none of the prior art of record teaches the combined claimed elements as set forth in the claims 2, 8, 14 and 20.

		None of the prior art of record teaches or fairly suggests that image processing method for processing an image that combining at least the under-exposed image, and the over-exposed image into a single high dynamic range image in response to the iterative process being exited when identification that the second exposure estimate corresponds to the over-exposed level, automatically capturing, with the sensor,  a plurality of capture images at the plurality of shutter times based on whether the plurality of exposure estimates correspond to the HDR levels, wherein the plurality of capture images includes at least an under-exposed image, and an over-exposed image, and together with combination of other claimed elements as set forth in the independent claims 2, 8, 14 and 20.  Therefore, the claims 2, 8, 14 and 20 are over the prior art of records.

Claims  3-6, 9-12. 15-18, 21-24 and 30-33 are allowed because they are depended on independent claims 2, 8, 14 and 20

Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDOLPH I. CHU whose telephone number is (571)270-1145.  The examiner can normally be reached on Monday through Thursday 7:30 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 


 
/RANDOLPH I CHU/
Primary Examiner, Art Unit 2663